Title: To George Washington from Peter Scull, 19 April 1779
From: Scull, Peter
To: Washington, George



Sir.
War-Office [Philadelphia] 19th April 1779.

I herewith return your Excellency the commissions of the subalterns in the 11. Virginia Regiment with the necessary alterations; together with those of Col. Grosvenor and Col. Johnson, and of the officers promoted in the Jersey line. I have the honour to be with the utmost respect Your Excellency’s Very obedt & most hbl. Servant
P. Scull Secretary
